473 F.2d 1048
Christine WILLIS, Appellee,v.James Arthur MONTGOMERY, Appellant.
No. 72-1658.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 10, 1973.Decided Feb. 13, 1973.

William F. Stone, Jr., Martinsville, Va.  (William F. Stone and Stone, Joyce, Worthy & Stone, Martinsville, Va., on brief), for appellant.
Douglas K. Frith, Martinsville, Va., for appellee.
Before BRYAN, Senior Circuit Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Plaintiff Willis recovered damages, in the District Court on April 10, 1972, for personal injuries received when the automobile in which she was a passenger collided with defendant-appellant's automobile then bogged down and stopped in a private driveway adjacent to a Virginia State highway.  Defendant had attempted to turn his vehicle around by backing into the driveway from the highway.  The front of the mired vehicle protruded into the highway lane along which plaintiff was travelling.


2
Upon consideration of the record and the arguments of counsel on the appeal of the defendants, we find no inadequacy in the evidence or error at trial warranting reversal of the judgment entered for the plaintiff on the jury's verdict.


3
Affirmed.